DETAILED ACTION
Status of Claims
	Claims 1-6 are pending.
	Claim 7 is cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tyler P. Del Rosario on 7 April 2022.

The application has been amended as follows: 
Please amend claim 1 as follows:
Claim 1, page 2 line 17: the second region, wherein the exposing the seed layer is performed such that the top surface of the seed layer is at a same height, from the main surface of the insulation substrate, as a top surface of the insulation layer;
Please cancel claim 7. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art alone or in combination does not disclose or render obvious the combination of claim limitations of claim 1.  In particular, the prior art does not disclose wherein the exposing the seed layer is performed such that the top surface of the seed layer is at a same height, from the main surface of the insulation substrate, as a top surface of the insultation layer in combination with the remaining claim limitations of claim 1. 
The closest prior art includes the teachings of Drugge et al. (WO 02/098193) as described in the Office action dated 1 October 2021.  Drugge et al. fail to disclose exposing the seed layer is performed such that the top surface of the seed layer is at a same height, from the main surface of the insulation substrate, as a top surface of the insultation layer.  Additionally, the closest prior art includes the teachings of McElhanon et al. (US 5,755,947).  McElhanon et al. disclose a method including forming a plating base (12), a sacrificial layer (14) and a resist (16), exposing the seed layer (Figure 3) and plating a metallic structure (20) (Figures 1-5).  McElhanon et al. fail disclose wherein exposing the seed layer is performed such that the top surface of the seed layer is at a same height, from the main surface of the insulation substrate, as a top surface of the insultation layer.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/Primary Examiner, Art Unit 1795